Citation Nr: 1008462	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to October 7, 2004, 
for the grant of service connection for diabetes mellitus, 
type II (diabetes). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1973 to October 
1975, with three years and nine months of additional prior 
unverified active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board notes that the initial unfavorable rating decision, 
issued in May 2006, adjudicated other issues in addition to 
the issue set on the first page of this decision.  The 
Veteran filed a timely notice of disagreement for all issues, 
and they were each addressed in a September 2008 statement of 
the case.  However, the Veteran indicated in his October 2008 
substantive appeal that he was only appealing from the denial 
of an earlier effective date for service connection for 
diabetes.  Moreover, the RO confirmed that the Veteran's 
substantive appeal did not pertain to the other issues in a 
March 2009 telephone call.  As such, the only issue currently 
before the Board is as stated on the first page of this 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200-20.202 (2009).


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes in July 1999, 
prior to the effective date of the liberalizing law 
authorizing presumptive service connection for diabetes based 
on exposure to herbicides while serving in Vietnam, and he 
has received continuous treatment for such condition since 
that time.

2.  An original claim for service connection for diabetes was 
received on October 7, 2005, many years after discharge from 
service, and more than one year after the effective date of 
the applicable liberalizing law.

3.  VA received no communication from the Veteran or an 
authorized representative that constitutes a formal or 
informal claim for service connection for diabetes prior to 
October 7, 2005.

4.  The Veteran has been assigned an effective date of 
October 7, 2004, for the grant of service connection for 
diabetes, which is one year prior to the date of receipt of 
his original claim, pursuant to the effective date provisions 
governing the award of service connection based on a 
liberalizing law.


CONCLUSION OF LAW

The criteria for an effective date prior to October 7, 2004, 
for the grant of service connection for diabetes have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.114, 3.151, 3.155, 3.159, 3.400, 
3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance in substantiating their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  In such cases, the intended purpose of the 
VCAA notice has been fulfilled and no additional notice is 
required as to downstream issues, including the effective 
date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Where a claim 
is substantiated after enactment of the VCAA, the claimant 
bears the burden of demonstrating prejudice from defective 
VCAA notice with respect to downstream elements.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  

Here, the Veteran's claim arises from his disagreement with 
the effective date assigned following the grant of service 
connection for diabetes.  The claims file reflects that he 
was provided with adequate VCAA notice concerning his service 
connection claim prior to the initial unfavorable rating 
decision.  As the Veteran has not alleged any prejudice as a 
result of any possible notice defects pertaining to the 
downstream element of the effective date, no additional VCAA 
notice is required.

Concerning the duty to assist, the Veteran's VA and private 
treatment records covering the period from July 1999 through 
September 2008 have been obtained and considered.  There is 
no indication that any outstanding medical records exist that 
are necessary for a fair adjudication of his claim.  Although 
a VA examination was not provided, the Veteran was granted 
service connection for diabetes based on a liberalizing law 
allowing presumptive service connection for such condition on 
the basis of exposure to herbicides during service in the 
Republic of Vietnam.  The Veteran has not appealed the 
disability rating assigned, and there is no indication that 
any further medical evidence is necessary to fairly decide 
the issue on appeal.

As such, the Board find that VA has satisfied its duties to 
notify and assist in accordance with the VCAA and 
implementing regulations, at least insofar as any errors were 
not harmful to the essential fairness of the proceedings, and 
the case is ready for a decision on the merits.

II. Analysis

Generally, the effective date for an award of service 
connection and disability compensation is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, for an award based on an original 
claim, a claim reopened after a final allowance, or a claim 
for an increase, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107. 
 
However, retroactive effective dates are allowed, to a 
certain extent, in cases where an award or increase of 
compensation is granted pursuant to a liberalizing law.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for 
a retroactive payment under these provisions, the evidence 
must show that the claimant met all eligibility criteria for 
the liberalized benefit on the effective date of the 
liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.  Id.; see also 
McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 
1577, 1581 (Fed. Cir. 1997).  

In such cases, the effective date of the award or increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the liberalizing 
law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is 
reviewed on the initiative of VA within 1 year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within 1 year from that date, benefits may 
be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114(a)(3).   

An application for VA compensation must generally be a 
specific claim in the form prescribed by the VA Secretary, 
i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  However, any communication or action received 
from the claimant or certain specified individuals on the 
claimant's behalf which indicates an intent to apply for one 
or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought.  Id.

In the instant case, the Veteran was granted presumptive 
service connection for diabetes based on exposure to 
herbicides during service in Vietnam.  Initially, an 
effective date of October 7, 2005, was assigned based on the 
date the claim for service connection was received.  See May 
2006 rating decision.  However, the RO subsequently granted 
an earlier effective date of October 7, 2004, one year prior 
to the date of receipt of the claim, pursuant to the 
provisions concerning liberalizing laws.  See May 2009 rating 
decision and supplemental statement of the case. 

The Board observes that VA has promulgated special rules for 
the effective dates for the grant of presumptive service 
connection based on exposure to herbicides, pursuant to 
orders of a United States District Court in the class action 
of Nehmer v. United States Department of Veteran's Affairs.  
See 38 C.F.R. § 3.816; see also Nehmer v. United States 
Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Administration, 
32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam 
Veteran who has a covered herbicide disease, including 
diabetes.  Certain effective dates apply if a Nehmer class 
member was denied compensation for a covered herbicide 
disease between September 25, 1985, and May 3, 1989; or if 
there was a claim for benefits pending before VA between May 
3, 1989, and the effective date of the applicable 
liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, 
if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not 
met, the effective date shall be assigned according to 38 
C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4).  
Certain additional exceptions are set forth that are not 
pertinent to this appeal.

In this case, the record reflects that the Veteran served in 
Vietnam, and he was granted presumptive service connection 
for diabetes based on exposure to herbicides during such 
service.  As such, he is a Nehmer class member.  However, the 
Veteran was not denied compensation for diabetes between 
September 25, 1985, and May 3, 1989.   Likewise, he did not 
submit a claim for service connection for such condition 
between May 3, 1989, and May 8, 2001, the date on which the 
liberalizing law that added diabetes as a disease 
presumptively due to in-service exposure to herbicides became 
effective.  See Liesegang v. Sec'y of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  As such, the effective date must 
be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 
C.F.R. § 3.816(c)(4).

The Veteran's formal claim (VA Form 21-526) for service 
connection for diabetes was received by VA on October 7, 
2005.  The Board notes that the Veteran's claims file has 
been reconstructed to some extent, and the copy of the formal 
claim currently in the file indicates that it was signed by 
the Veteran on October 3, 2005, and does not reflect a date 
stamp.  However, the RO has informed the Veteran numerous 
times that the claim was received on October 7, 2005, see, 
e.g., December 2005 VCAA letter, May 2006 rating decision, 
and the Veteran has not disputed such determination.  As 
such, the Board finds that the formal service connection 
claim was received on October 7, 2005.  Additionally, there 
is no indication in the claims file that any attempt was 
made, by the Veteran or any authorized representative, to 
seek service connection for diabetes prior to that date.  

The Veteran does not argue that he filed a formal or informal 
claim for service connection for diabetes prior to October 7, 
2005.  Rather, he asserts that he is entitled to an earlier 
effective date based on his diagnosis of diabetes in July 
1999.  

The Board notes that private treatment records confirm a 
diagnosis as of July 1999.  See, e.g., July 1999 blood test 
results, April 2003 summary of onset dates.  Private and VA 
treatment records further reflect that the Veteran has been 
continuously treated for diabetes since July 1999, including 
in February 2004.  However, the mere existence of medical 
evidence of a diagnosis and treatment does not establish an 
intent to seek service connection or entitlement to an 
earlier effective date.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
Rather, a formal or informal claim must be filed in order for 
any type of benefit to accrue or be paid, and a claim for 
service connection must indicate an intent to apply for that 
benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 
3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  While evidence contained in treatment records may 
constitute an informal claim in certain circumstances under 
38 C.F.R. § 3.157(b), such provision explicitly applies only 
to cases where service connection has already been 
established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-
26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.

As the Veteran's claim was filed many years after he was 
discharged from service in October 1975, as a general matter, 
the effective date would be the date of receipt of the claim, 
as that is later than the date entitlement arose.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, as noted above, 
a liberalizing law applies and the criteria for retroactive 
payment pursuant to 38 C.F.R. § 3.114 are applicable.

In this regard, as noted above, the medical evidence reflects 
that the Veteran was diagnosed with diabetes in July 1999 and 
has received continuous treatment for such condition since 
that time.  As such, he meets the eligibility criteria for 
retroactive payment.  However, as the Veteran did not file 
his claim within one year of the effective date of the 
liberalizing law that allows presumptive service connection 
for diabetes based on herbicide exposure, i.e., within one 
year of May 8, 2001, he is only entitled to an effective date 
of one year prior to the date of receipt of his claim.  See 
38 C.F.R. § 3.114(a)(1)&(3).  Accordingly, as the Veteran's 
claim was received on October 7, 2005, an effective date of 
October 7, 2004, was properly assigned.  

As the preponderance of the evidence is against the Veteran's 
claim for an effective date prior to October 7, 2004, for the 
grant of service connection for diabetes, his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to October 7, 2004, for the grant of 
service connection for diabetes is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


